Title: From Alexander Hamilton to Joseph Whipple, 12 July 1791
From: Hamilton, Alexander
To: Whipple, Joseph



Treasury DepartmentJuly 12. 1791
Sir,

The Act of the legislature of New Hampshire, inclosed in your letter of the 28th June, is received. The name of Mr Samuel Hubert will be placed before the President when he is filling the Station of the 3d Mate of the Cutter.
You will be pleased to inform in what particulars the hoisting of the flag at the fort is convenient or useful to the trade and navigation, and the annual expence which will attend the continuance of it. Your account, as Superintendant of the light house, must be kept distinctly and rendered separately from that in your capacity, as Collector of the Customs, as also must be that as paymaster of the invalids. They are to be transmitted with the vouchers to this departm⟨ent⟩.
Joseph Whipple Esqr.Portsmouth.

